Citation Nr: 1615283	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  07-29 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

This matter was remanded by the Board for further evidentiary development in September 2015. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends his current low back condition, hip condition, and knee condition are a result of the lifting and moving of materials he encountered as a supply clerk in the military.

In the hearing before the VLJ, and in the informal hearing presentation submitted to the Board, the Veteran intimated he had experienced symptoms of pain for his back, hip, and knee since leaving the military, although he did not seek treatment until the mid-1990s.

In November 2015, the Veteran underwent a Compensation and Pension (C&P) examination for his back, hip, and knee conditions, in which the examiner diagnosed the Veteran with degenerative joint disease in his back, right hip, and right knee.  The examiner, however, determined the degenerative joint disease was not related to the Veteran's time in service for each condition.

For the back, the examiner stated that the Veteran's intervening workman's compensation claim in 1990, the fact that he did not seek treatment in service, and the fact that his diagnosis occurred 36 years after the Veteran separated from service meant his back condition was less likely than not occurred in or caused by his service.

For the right hip, the examiner stated that the fact that the Veteran did not seek care for his hip until the mid-1990s, and the fact that it had been 36 years since the Veteran's separation meant his right hip condition was less likely as not incurred in service or caused by any activities in service.

For the right knee disability, the examiner stated that the fact that the Veteran's knee problems began after service, and he did not seek treatment for his knee until 1990 meant that the right knee disability was less likely than not occurred in service or caused by service.

The Board finds inadequate the November 2015 examinations determining the Veteran's conditions are not connected to his time in service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).  The Board notes that medical opinions are regarded as more probative when they include clear conclusions and supporting data with a reasoned analysis connecting the data and the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, an exam can be found adequate only if the examiner clearly and rationally considered all procurable and assembled evidence in arriving at a conclusion.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

In assessing the entirety of the claim, the Board cannot take the absence of evidence as substantive negative evidence against the Veteran.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) ("When assessing a claim, the Board may not consider the absence of evidence as substantive negative evidence."); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  See also AZ, 731 F.3d at 1306. 

In this case, the VA opinions of record are lacking a reasoned analysis, are incomplete, and rely on the absence of evidence as substantive negative evidence against the Veteran.  Barr, 21 Vet. App. 311; Jones, 23 Vet App. 390; Buczynski, 24 Vet. App. 224.  To begin with, in each instance, the examiner states that the fact that the Veteran's diagnosis occurred 36 years after his separation from service indicates the diagnosis is not connected to service, yet the examiner never explains the reasoning for that conclusion.  The mere passage of time does not conclusively indicate that the Veteran's actions years ago in service do not contribute-in some way-to his current conditions.  If the examiner believes that the conditions are simply due to wear and tear associated with the passage of time, the examiner must explain how his examination findings demand that conclusion, and also explain how the Veteran's constant lifting and carrying while in service did not accelerate or contribute to the wear and tear in the joints.

Second, the examiner did not adequately discuss the Veteran's contentions that, although he did not seek medical treatment immediately following his service, his symptoms continued or began after he left service and continued until current day.

Lastly, for each condition, the examiner opined that the fact that the Veteran did not seek treatment in service and/or waited until the mid-1990s to seek treatment indicates the conditions were not related to his time in service.  The law is clear that the absence of evidence is not substantive negative evidence.  The fact that the Veteran did not seek treatment for his conditions in service or closely following service does not automatically imply the conditions cannot be related to service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the Veteran's low back condition.

The examiner should determine whether it is as likely as not (50 percent probability or greater) that any low back condition the Veteran has suffered from during the appeal period is related to the Veteran's time in service and explain why.

The examiner should particularly note and discuss:

a.  The Veteran's contentions that his pain and other symptoms began soon after he left service.

b.  the effect-if any-of the Veteran's constant lifting and moving in service in accelerating the wear and tear of his joints.

Lastly, the examiner is reminded that the absence of evidence should not necessarily be construed against the Veteran.

2.  Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the Veteran's right hip condition.

The examiner should determine whether it is as likely as not (50 percent probability or greater) that any right hip condition the Veteran has suffered from during the appeal period is related to the Veteran's time in service and explain why.

The examiner should particularly note and discuss:

a.  The Veteran's contentions that his pain and other symptoms began soon after he left service.

b.  the effect-if any-of the Veteran's constant lifting and moving in service in accelerating the wear and tear of his joints.

Lastly, the examiner is reminded that the absence of evidence should not necessarily be construed against the Veteran.

3.  Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the Veteran's right knee condition.  

The examiner should determine whether it is as likely as not (50 percent probability or greater) that any right knee condition the Veteran has suffered from during the appeal period is related to the Veteran's time in service and explain why.

The examiner should particularly note and discuss:

a.  The Veteran's contentions that his pain and other symptoms began soon after he left service.

b.  the effect-if any-of the Veteran's constant lifting and moving in service in accelerating the wear and tear of his joints.

Lastly, the examiner is reminded that the absence of evidence should not necessarily be construed against the Veteran.

4.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




